Kelly, P.,.
delivered the opinion of the court.
This case involves the correctness in amount of an inheritance tax assessed against A. W. Patterson, M. C. Pat*15terson and J. T. Patterson, as legatees and devisees under the will of their brother, R. F. Patterson. (Acts 1916, Ch. 484, p. 812.) The trial court fixed the amount of the tax by dividing the estate into three equal shares, deducting the statutory exemption of $15,000 from each share, and applying to the residue of each share the scale of rates provided for in the act, thus holding that the amount of the tax should be determined by the value of the estate passing to each beneficiary, and not by the value of the whole estate. Since the argument and submission of the instant case, the question involved has been decided by this court in favor of the view adopted by the court below. Commonwealth v. Carter, 126 Va., 469, 102 S. E. 58; Withers v. Jones, 126 Va., 500, 102 S. E. 68. Upon the authority of these cases the order complained of is affirmed.

Affirmed.